                                         Case 3:20-cv-01891-CRB Document 173 Filed 04/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DISH NETWORK L.L.C.,                              Case No.3:20-cv-01891-CRB
                                                      Plaintiff,
                                   8
                                                                                          ORDER OF REFERENCE
                                                v.
                                   9
                                                                                          Re: Dkt. Nos. 148, 170
                                  10    JADOO TV, INC., et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Local Rule 72-1, it is HEREBY ORDERED that this case is referred FOR

                                  14   ALL DISCOVERY PURPOSES to a Magistrate Judge, with any motions to be heard and

                                  15   considered at the convenience of his or her calendar. Counsel will be advised of the date, time and

                                  16   place of appearance by notice from the assigned Magistrate Judge.

                                  17          IT IS SO ORDERED.

                                  18   Dated: April 20, 2020

                                  19                                                  ______________________________________
                                                                                      CHARLES R. BREYER
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
